DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  Claim 18 recites the limitation "the actuating arm" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Horst et al. (US 2015/0374573).
Regarding claim 18, 
Horst discloses (Figs. 7A-7b):
An actuating device for orthosis (Figs. 7A-7B) comprising:
a housing (720, ¶0097);
a motor (724) disposed in the housing (720, ¶0097);


Regarding claim 19, 
Horst discloses (Figs. 7A-7b):
wherein the transmission (Figs. 7A-B, 710) comprises a first stage (728, 732, 730), a second stage (734, two gears labelled 734 have the same diameter, 736), and a third stage (712, 714, 716); and wherein the second stage (734, two gears labelled 734 have the same diameter, 736) and the third stage are collocated (712, 714, 716, connected to each other, ¶0097-¶0100).

Regarding claim 20, 
Horst discloses (Figs. 7A-7b):
further comprising a controller (Fig. 3, 402) and a joint position sensor (414, also Figs. 7A-B, 742, ¶0097-¶0099), wherein the joint position sensor (742, 14) is in circuit communication (430) with the controller (402) , and wherein the joint position sensor (742) is configured to monitor the movement of the actuating arm (720, which is connected to 742, and 722, ¶0097-¶0099).



Allowable Subject Matter
Claims 1-14, 16-17 and 22-24 are allowed.

Regarding claim 1,
The prior art of record does not disclose alone or in combination:
An actuating device for orthosis comprising: a housing; a motor having a motor shaft; a transmission disposed in the housing and operatively connected to the motor such that the motor provides power to the transmission, the transmission comprising: a first stage having a first sprocket, a second sprocket, and a first drive belt tensioned by the first sprocket and the second sprocket, wherein the first sprocket is attached to the motor shaft; a second stage having a third sprocket, a fourth sprocket, and a second drive belt tensioned by the third sprocket and the fourth sprocket, wherein the third sprocket is attached to the second sprocket of the first stage; a third stage having a fifth sprocket and a sixth sprocket, and a third drive belt tensioned by the fifth sprocket and the sixth sprocket, wherein the fifth sprocket is attached to the fourth sprocket of the second stage; a first shaft, wherein the second sprocket, the third sprocket, and the sixth sprocket are attached to the first shaft, wherein the sixth sprocket is configured to rotate relative to the first shaft at a different speed than the second sprocket and the third sprocket; and a second shaft, wherein the fourth sprocket and the fifth sprocket are attached to the second shaft; an actuating arm operatively connected to the sixth sprocket of the third stage of the transmission such that the power provided to the transmission by the motor causes the actuating arm to provide an output torque.

Regarding claim 16,
The prior art of record does not disclose alone or in combination:



The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the prior art of record does not disclose alone or in combination:
An actuating device for orthosis comprising: a housing; a motor having a motor shaft; a transmission disposed in the housing and operatively connected to the motor such that the motor provides power to the transmission, the transmission comprising: a first shaft; a second shaft; a first stage having a first drive belt, wherein the first drive belt is connected to the motor shaft of the motor and the first shaft; a second stage having a second drive belt, wherein the second drive belt is connected to the first shaft and the second shaft; a third stage having a third drive belt, wherein the third drive belt is connected to the first shaft and the second shaft; an actuating arm operatively connected to the third stage of the transmission such that the power provided to the transmission by the motor causes the 



Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Regarding applicant’s arguments pertaining to claims 1-14, 16-17, and 22-24, examiner agrees with applicant’s arguments and has indicated these claims as allowable as shown above.  Examiner, however, does not agree that Horst does not disclose the elements in claim 18.  Applicant argues that ¶0120 of Horst does not disclose the transmission being backdriveable, however, examiner disagrees because ¶0120 talks about the transmission being driven in 2 ways and in ¶0080, the force can be assisting or opposing joint movement which would be applying torque in both directions. As such, examiner believes this to disclose the limitation about the transmission being backdriveable.  That being said, examiner believes the claim limitation from the other independent claims such as the multiple sprockets and the distance between the shafts being adjustable but these limitations are not included into claims 18-20 and are thus rejected from the 102 rejection above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846